Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered January 8, 1990, convicting him of criminal possession of a controlled substance in the first degree, criminal sale of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the third degree (three counts), and criminal possession of a controlled substance in the seventh degree (two counts), upon a jury verdict, and imposing sentence.
*560Ordered that the judgment is affirmed.
The defendant’s claim that the People did not establish by legally sufficient evidence his guilt of criminal possession of a controlled substance in the first degree and criminal possession of a controlled substance in the third degree is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was neither unconstitutional (see, People v Broadie, 37 NY2d 100, cert denied 423 US 950), nor excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Balletta, Ritter and Santucci, JJ., concur.